Citation Nr: 0022590	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-12 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals of duodenal ulcer disease, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



 


INTRODUCTION

The veteran served on active duty from December 1962 to 
November 1964.  This matter comes on appeal from a July 1998 
decision by the St. Petersburg, Florida, VA Regional Office.


FINDING OF FACT

Current manifestations of the service-connected 
gastrointestinal disorder include chronic diarrhea, dumping 
syndrome, episodes of hypoglycemia and rectal bleeding, 
periumbilical pain, weight loss, nausea, and vomiting, 
requiring regular medication for relief.


CONCLUSION OF LAW

An increased rating of 60 percent for the postoperative 
residuals of duodenal ulcer disease is warranted. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.114, Codes 7308, 7318 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION


Legal Criteria.  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.118. 

Postgastrectomy syndromes are rated as follows:
Severe; associated with nausea, sweating, circulatory 
disturbance after 
meals, diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia - 60 percent.
Moderate; less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss - 40 percent
Mild; infrequent episodes of epigastric distress with 
characteristic 
mild circulatory symptoms or continuous mild manifestations - 
20 percent.
Code 7308.

Gall bladder, removal of, is rated as follows:
With severe symptoms - 30 percent.
With mild symptoms - 10 percent.
Nonsymptomatic - 0 percent.
Code 7318.

Analysis

The claim for an increased rating is well grounded because 
the veteran has alleged that his gastrointestinal disorder 
has worsened.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  A veteran's assertion that the 
disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (199

A review of the record discloses that the veteran underwent a 
cholecystectomy in 1964 and a subtotal gastrectomy and 
vagotomy in 1975. The current evidence includes outpatient 
treatment records, the transcript of a personal hearing held 
in May 2000, a statement from Winson L. Stephens, M.D., dated 
in August 1998, and the report of a VA examination in January 
1999. These records indicate that due to the service-
connected condition the veteran experiences chronic diarrhea, 
dumping syndrome, episodes of hypoglycemia and rectal 
bleeding, nausea, and vomiting. He is on regular medication 
to alleviate his symptoms. He also is said to have 
periumbilical pain and to have lost weight. All surgical 
scarring is well-healed, and no residuals of the 
cholecystectomy have been reported. Although malnutrition and 
anemia are not demonstrated, the Board is satisfied that the 
severity of the disability at issue more closely approximates 
the criteria for a 60 percent schedular evaluation under Code 
7308. The benefit of the doubt is resolved in his favor. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Codes 7308, 7318. 

38 C.F.R. §  3.321(b)(1) (2000) must be addressed only "if 
there is evidence of 'exceptional or unusual' circumstances" 
that would render the schedular rating inadequate. G.C. Prec. 
36-97; see also 38 C.F.R. § 3.321(b)(1) (extra-schedular 
evaluation may apply when "case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."). Here, as the 60 percent 
evaluation is the maximum provided under the pertinent rating 
code, an even higher evaluation on an extra-schedular basis 
is not in order.


ORDER

An increased rating of 60 percent for the postoperative 
residuals of duodenal ulcer disease is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

